Citation Nr: 0606423	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  02-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a heart disorder, 
as secondary to service-connected PTSD.

3.  Entitlement to service connection for a left calf 
disorder, as secondary to service-connected post traumatic 
arthritis of the left ankle.

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right ankle 
disorder.

7.  Entitlement to service connection for frostbite of the 
feet.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from September 1946 to September 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the above claims.  In 
August 2004, the Board remanded the claims for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.

In October 2001, the RO denied the benefits sought on appeal.  
The veteran perfected his appeal, and after additional 
evidence was received, several supplemental statements of the 
case (SSOCs) were issued, most recently in August 2005.  

Subsequent to the August 2005 SSOC, VA received additional 
non-VA medical evidence that has not previously been 
associated with the claims file.  

A supplemental statement of the case reflecting review of the 
new evidence has not been issued by the RO.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2005).  In this case, a waiver of initial RO review 
has not been received for the additional evidence.  In 
January 2006, the Board notified the veteran that it could 
not adjudicate his claim without a waiver of RO review.  In 
February 2006, the Board received a reply from the veteran in 
which he indicated that he wanted his claim remanded to the 
RO for review of the new evidence.  Given the foregoing, on 
remand, the RO must review the new evidence and, if the 
claims remain denied, include such evidence in a supplemental 
statement of the case.  Id.

Additionally, on remand in August 2004, the Board requested 
that a VA examiner state whether or not the veteran currently 
has residuals of frostbite of the feet, and if so, whether it 
is at least as likely as not that this condition had its 
onset during active service or is related to any in-service 
disease or injury.  The examiner in March 2005 stated that 
the veteran did have dry, flaky skin and itching of his left 
foot related to frostbite, but that it was "not related to 
any of his other disease or injuries."  On remand, the 
examiner should be asked to clarify this opinion, as it does 
not adequately respond to the question posed by the Board.   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the March 
2005 examiner, if available.  If not, another 
examiner should be asked to review the claims 
folder.  

The examiner should state whether it is at 
least as likely as not that the veteran's 
residuals of frostbite of the feet had its 
onset during active service or is related to 
any in-service disease or injury.  

The examiner must provide comprehensive 
reports including complete rationale for all 
conclusions reached.  

2.  Then, readjudicate the claims on appeal, 
with application of all appropriate laws and 
regulations, including 38 U.S.C.A. § 1154(b), 
and consideration of any additional 
information obtained since the issuance of 
the August 2005 supplemental statement of the 
case.  If the decision remains adverse to the 
veteran, furnish him and his representative a 
supplemental statement of the case and afford 
a reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 


